                             Case 19-11167-LMI                  Doc 65         Filed 03/25/19             Page 1 of 4



                                          UNITED STATES BANKRUPTCY COURT
                                           SOUTHERN DISTRICT OF FLORIDA
                                                   MIAMI DIVISION

       In re:
                                                                                                       Case No.: 19-11167-LMI
       GLOBAL FISH HANDLERS
       CORPORATION,                                                                                    Chapter 11

             Debtor.
       _____________________________/

            MOTION BY BC FACTORING, LLC TO (1) ENFORCE ORDER GRANTING U.S.
            TRUSTEE’S EMERGENCY MOTION TO CONVERT OR DISMISS CASES AND
            APPROVING SETTLEMENT AND (2) COMPEL TURNOVER OF SETTLEMENT
            FUNDS WRONGFULLY PAID TO ASSOCIATED GROCERS OF FLORIDA, INC.

                  BC Factoring, LLC (“BC Factoring”), by and through its undersigned counsel, files this

       motion (“Motion”) seeking an order: (1) enforcing the Court’s Order Granting U.S. Trustee’s

       Emergency Motion to Convert or Dismiss Cases and Approving Settlement By and Between

       Associated Grocers of Florida, Inc., and Debtor [ECF 59] (the “Settlement/Dismissal Order”);

       and (2) compelling the turnover of settlement funds wrongfully paid to Associated Grocers of

       Florida, Inc. (“Associated”), and in support thereof, respectfully states:

                  1.         On March 8, 2019, the Court entered the Settlement/Dismissal Order. The

       Settlement/Dismissal Order provides, inter alia: (1) for a settlement of the Debtor’s issues with

       Associated with two payments of $50,000.00 by the Debtor to Associated in return for Associated

       allowing the Debtor to remain at its business premises through April 30, 2019; (2) that “the Debtor

       will not fund the Settlement from any of BC Factoring LLC’s collateral or the proceeds of any

       such collateral” and (3) for the dismissal of the above referenced Chapter 11 case with the Court

       retaining jurisdiction to enforce the above settlement.

                  2.         Pursuant to the Account Purchase and Security Agreement between BC Factoring

       and the Debtor dated May 5, 2017 and the UCC-1 Financing Statement filed on the same date, BC



AARONSON SCHANTZ BEILEY P.A. | ONE BISCAYNE TOWER | 2 SOUTH BISCAYNE BLVD., 34TH FLOOR | MIAMI, FLORIDA 33131 | PH 786.594.3000 | FAX 305.424.9336
                             Case 19-11167-LMI                  Doc 65          Filed 03/25/19            Page 2 of 4



       Factoring is a first perfected secured creditor of the Debtor. BC Factoring’s collateral includes,

       inter alia, present and future accounts, furniture and fixtures, inventory, equipment, money, and

       all other assets of the Debtor. The Debtor agrees that BC Factoring is a secured creditor. See

       Amended Schedule “D” [ECF 53] which lists BC Factoring as a secured creditor with a lien on

       “all aasets [sic] of the debtor.”

                  3.         On March 20, 2019, Associated filed a motion to enforce the Settlement/Dismissal

       Order (see ECF 62) (the “Associated Motion”). According to the Associated Motion, the Debtor

       has breached the terms of the settlement by, inter alia, only having paid $30,000.00 to Associated

       (the “Settlement Payment”). Associated is requesting the immediate turnover of peaceful

       possession of the business premises from the Debtor.

                  4.         According to the Associated Motion, the $30,000.00 Settlement Payment that was

       made was accomplished via wire transfer from GULFSTREAM TRANSFER LLC. Associated

       Motion, p. 2, ¶ 4.

                  5.         The accounts receivable of GULFSTREAM TRANSFER LLC appear to be the

       accounts receivable of Debtor and, accordingly, the collateral of BC Factoring. Indeed, the

       Debtor’s accounts receivable set forth in Exhibit 1 to the Debtor’s Amended Schedule “B” [ECF

       53-1], states “GULFSTREAM TRANSFER LLC A/R Aging Summary”. See Exhibit “A” attached

       hereto. The Debtor disclosed no other accounts receivable in its schedules. Furthermore, funds

       generated by the collection of the GULFSTREAM TRANSFER LLC accounts receivable

       comprised all of the contemplated revenue in the Debtor’s Chapter 11 case. See Debtor’s Cash

       Budget Projection, ECF 45-1, attached hereto as Exhibit “B.”

                  6.         Furthermore, GULFSTREAM TRANSFER LLC is listed as the entity that paid the

       Debtor’s Chapter 11 retainer (see Amended Disclosure of Compensation, ECF 54, attached hereto


                                                                            2

AARONSON SCHANTZ BEILEY P.A. | ONE BISCAYNE TOWER | 2 SOUTH BISCAYNE BLVD., 34TH FLOOR | MIAMI, FLORIDA 33131 | PH 786.594.3000 | FAX 305.424.9336
                             Case 19-11167-LMI                  Doc 65          Filed 03/25/19            Page 3 of 4



       as Exhibit “C”; see also Amended Statement of Financial Affairs, Question 11, ECF 53). And

       GULFSTREAM TRANSFER LLC was not listed as a creditor on the Debtor’s Amended

       Schedules “D” or “F” [ECF 53].

                  7.         Furthermore, the principal place of business of GULFSTREAM TRANSFER LLC

       and the Debtor are the same, and is also the location of the Debtor’s business premises: 3555 NW

       77th Ave., Suite 108, Miami, FL 33122. See 2018 Annual Reports of the Debtor and

       GULFSTREAM TRANSFER LLC filed with the Florida Secretary of State attached hereto as

       Composite Exhibit “D.”

                  8.         Accordingly, it appears that the Debtor has violated the Settlement/Dismissal Order

       by paying Associated $30,000.00 from BC Factoring’s collateral, and that Associated has violated

       the Settlement/Dismissal Order by knowingly accepting these funds. BC Factoring requests an

       order of this Court compelling the turnover of these funds to BC Factoring.

                  9.         WHEREFORE, BC Factoring respectfully requests that this Court enter an order

       granting this Motion and directing Associated to turn over the Settlement Funds to BC Factoring,

       and for any other and further relief that this Court deems just and proper.

                  Dated: March 25, 2019.

                                             [Remainder of page intentionally left blank]




                                                                            3

AARONSON SCHANTZ BEILEY P.A. | ONE BISCAYNE TOWER | 2 SOUTH BISCAYNE BLVD., 34TH FLOOR | MIAMI, FLORIDA 33131 | PH 786.594.3000 | FAX 305.424.9336
                             Case 19-11167-LMI                  Doc 65          Filed 03/25/19            Page 4 of 4



                                                                                  Respectfully submitted,

                                                                                  Aaronson Schantz Beiley P.A.

                                                                                  /s/ Samuel J. Capuano
                                                                                  Geoffrey S. Aaronson, Esq.
                                                                                  Florida Bar No. 349623
                                                                                  gaaronson@aspalaw.com
                                                                                  Samuel J. Capuano, Esq.
                                                                                  Florida Bar No. 90946
                                                                                  scapuano@aspalaw.com
                                                                                  One Biscayne Tower
                                                                                  2 S. Biscayne Blvd., 34th Floor
                                                                                  Miami, Florida 33131
                                                                                  Ph: 786.594.3000
                                                                                  Fax: 305.424.9336
                                                                                  Attorneys for BC Factoring, LLC

                                                     CERTIFICATE OF SERVICE

              I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished on March
       25, 2019, via email through the Court’s CM/ECF system to all parties on the Electronic Mail
       Notice List below.

                                                                                  /s/ Geoffrey S. Aaronson
                                                                                  Geoffrey S. Aaronson, Esq.

       Electronic Mail Notice List

             •    Geoffrey S. Aaronson gaaronson@aspalaw.com
             •    Samuel J Capuano scapuano@aspalaw.com
             •    Mendy Lieberman mmlegalpa@gmail.com, llevey@leveylaw.com,
                  leveylieberman@gmail.com, liebermanlawyers@gmail.com, dlacayo@leveylaw.com
             •    Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
             •    Ariel Rodriguez ariel.rodriguez@usdoj.gov
             •    Robert A. Schatzman robert.schatzman@gray-robinson.com, lauren.rome@gray-
                  robinson.com; Amador.Ruiz-Baliu@gray-robinson.com
             •    Richard Siegmeister rspa111@att.net, rspa-ernest@att.net
             •    Steven J. Solomon steven.solomon@gray-robinson.com, lauren.rome@gray-
                  robinson.com; Amador.Ruiz-Baliu@gray-robinson.com
             •    David Neal Stern dnstern@fwblaw.net, mkassower@fwblaw.net; rbyrnes@fwblaw.net;
                  davidnstern@gmail.com




                                                                            4

AARONSON SCHANTZ BEILEY P.A. | ONE BISCAYNE TOWER | 2 SOUTH BISCAYNE BLVD., 34TH FLOOR | MIAMI, FLORIDA 33131 | PH 786.594.3000 | FAX 305.424.9336
